FILED
                            NOT FOR PUBLICATION                              SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BANQUO D. YOUNG,                                 No. 08-16021

               Petitioner - Appellant,           D.C. No. 2:03-cv-01674-MCE

  v.
                                                 MEMORANDUM *
JOE MCGRATH,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Banquo D. Young appeals from the district court’s order denying his 28

U.S.C. § 2254 habeas petition. Pursuant to Anders v. California, 386 U.S. 738

(1967), Young’s counsel has filed a brief stating there are no grounds for relief

with regard to the certified issue and a motion to withdraw as counsel of record.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have provided the appellant with the opportunity to file a pro se supplemental

brief and we have considered his November 19, 2008 informal brief. No

answering brief has been filed.

      The state court’s determination of the issue certified for appeal, that

sufficient evidence was presented at Young’s trial to support his convictions, was

not contrary to, nor involved an unreasonable application of, clearly established

federal law. See 28 U.S.C. § 2254(d); Jackson v. Virginia, 443 U.S. 307, 319

(1979). Our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80-81 (1988), discloses no arguable grounds for relief. Accordingly,

we deny counsel’s request to expand the certificate of appealability. See 9th Cir.

R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      We construe the due process arguments in Young’s pro se supplemental

brief as a motion to expand the certificate of appealability. So construed, the

motion is denied. See id.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                       08-16021